                IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:18-cv-00096-MR-WCM

BRIAN HOGAN, et al,

                            Plaintiffs,
                                                NOTICE OF APPEARANCE FOR
v.                                                     NON-PARTY
                                                    DARRYL R. BROWN
CHEROKEE COUNTY, et al.,

                            Defendants.


        PLEASE TAKE NOTICE that Ann-Patton Hornthal of the law firm Roberts
& Stevens, P.A. gives her notice of appearance in this case as attorney for Non-
Party Darryl R. Brown.

     Respectfully submitted this 22nd day of April, 2021.

                                                ROBERTS & STEVENS, P. A.

                                          By:   s/Ann-Patton Hornthal
                                                ANN-PATTON HORNTHAL
                                                N.C. Bar No. 35477
                                                Attorney for Darryl Brown
                                                Post Office Box 7647
                                                Asheville, NC 28802
                                                (828) 258-6815
                                                aphornthal@roberts-stevens.com




       Case
R&S 2639642_1   1:18-cv-00096-MR-WCM Document 100 Filed 04/22/21 Page 1 of 2
                            CERTIFICATE OF SERVICE

     The undersigned hereby certifies that a true copy of the foregoing Notice of
Appearance was served upon the all parties in the above entitled action via
CM/ECF filing.

        THIS the 22nd day of April, 2021.


                                              ROBERTS & STEVENS, P. A.


                                        By:   s/Ann-Patton Hornthal
                                              ANN-PATTON HORNTHAL
                                              N.C. Bar No. 35477
                                              Attorney for Plaintiff
                                              Post Office Box 7647
                                              Asheville, NC 28802
                                              (828) 258-6815
                                              aphornthal@roberts-stevens.com




       Case
R&S 2639642_1   1:18-cv-00096-MR-WCM Document 100 Filed 04/22/21 Page 2 of 2
